UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1216



JAMES WILLIAMS,

                                              Plaintiff - Appellant,

          versus


JANET RENO, United States Attorney General;
CHARLES ROSSOTTI, Commissioner of Internal
Revenue; JOHN DOE, Agent; JANE DOE, Agent,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-99-4232-2-18AJ)


Submitted:   May 11, 2000                     Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Williams appeals the district court’s order dismissing

without prejudice his civil complaint. We have reviewed the record

and the district court’s opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court.     See Williams v.

Reno, No. CA-99-4232-2-18AJ (D.S.C. Jan. 20, 2000).*   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
January 18, 2000, the district court’s records show that it was
entered on the docket sheet on January 20, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2